Citation Nr: 1500593	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-20 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include due to in-service herbicide exposure.

2.  Entitlement to service connection for kidney disease, to include due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel

INTRODUCTION

The Veteran served on active duty and active duty for training from January to August 1964 and from June to July 1965.  During the latter period, he was injured during an exercise.  See 38 U.S.C.A. § 101(22), (24).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 Rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Of note, the Veteran has been declared incompetent to handle VA funds and a fiduciary has been appointed.  This appeal was prosecuted by the fiduciary as indicated by her signature on the substantive appeal.

In an August 2013 statement, the Veteran, through his fiduciary, withdrew the videoconference hearing request and requested that the case be returned for adjudication.  See 38 C.F.R. § 20.704(e).  The Board, therefore, will proceed with adjudicating the appeal on the instant record.

The Board pauses to note that a VA Form 9 was received in August 2012, within 60 days from the mailing of the Statement of the Case.  However, the Form was not signed.  A VA Form 9, apparently signed by the Veteran, was received in September 2012 and an additional Form, signed by the Veteran's fiduciary, was received in January 2013, both beyond the 60 days generally allowed for submission of the substantive appeal.  See 38 C.F.R. § 20.302.  The RO accepted the August 2012 VA Form 9, and the issue of timeliness was never raised.  Consequently, the Board will reach the merits of the case, as the timeliness of the substantive appeal-to the extent it is an issue here-is not a jurisdictional bar.  See Percy v. Shinseki 23 Vet. App. 37, 42 (2009) ("VA may waive its objection to an untimely Substantive Appeal."). 

The Board also recognizes that, while the January 2013 Supplemental Statement of the Case identified the issue on appeal as kidney cancer, all communications from the Veteran and his representatives, before and after (e.g. VA Form 9, dated January 2013), clearly indicate that the issue on appeal is kidney disease, and it is therefore captioned as such.


FINDINGS OF FACT

1.  The Veteran's diagnosed prostate cancer was not caused by and did not have onset during, or within one year following, a period of qualifying active duty.

2.  Kidney disease was not caused by and did not have onset during, or within one year following, a period of qualifying active duty.

3.  The Veteran has not been shown to have been exposed to herbicides during service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) and (e), 3.310 (2014).

2.  The criteria for entitlement to service connection for kidney disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) and (e), 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  The VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2011 and February 2012, including what the evidence must show to establish service connection.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of those letters.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and Vet Center treatment records are all associated with the claims file, as are Social Security Administration (SSA) records.  

No VA examination was requested in relation to the issues currently on appeal.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the claim.  See 38 U.S.C. § 5103A(a).  While it is undisputed that the Veteran has a current diagnosis of prostate cancer and while current kidney disease will be assumed, elements (2) and (3) are absent, as discussed in detail below.  Hence, VA has no duty to provide a VA examination or obtain an opinion in this case.  Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claim. 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Service Connection

The Veteran is seeking service connection for prostate cancer and kidney disease.  In a June 2013 statement, the Veteran's representative noted that it was the Veteran's contention that the disabilities were the result of herbicide exposure: "The veteran contends that these disabilities are related to "His" exposure to herbicides while "He" was on a mission in enemy territory where he fell out of a helicopter after being captured by the Vietcong."  
To this end, the Veteran has in the past (for example, during VA examination in January 2002) asserted that he was deployed to Vietnam for two weeks in 1965 during his active duty for training, where he sustained fascial and wrist injuries after being captured by the enemy and falling from a helicopter.

Service connection may be granted for a disability directly resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board appreciates that both peacetime and wartime disability compensation require "active military, naval, or air service."  See 38 U.S.C.A. §§ 1110, 1131.  The term "active military, naval, or air service" includes, in pertinent part: "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty."  See 38 U.S.C.A. § 101(24)(B).  As such, "an individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status and to be entitled to compensation."  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Generally, certain chronic diseases (including malignancies and types of kidney disease) may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  For the presumption to apply, the Veteran must have 90 days or more of active, continuous service.  38 C.F.R. § 3.307(a)(1).  The presumption typically does not apply to claims based on periods of active duty for training.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010) ("It is clear from the language of section 1112 (through section 1137) and section 101, and we so hold, that a claimant whose claim is based on a period of active duty for training can never be entitled to the presumption of service connection."); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

However, here, the Veteran has been service connected for an injury sustained during the second period of active duty for training, transforming it into active service.  Still, the duration of that period of active service does not exceed 90 days.  Therefore, the presumption of § 3.309(a) remains unavailable.  In any event, as demonstrated below, the facts do not support entitlement to the presumption, even if it were applicable as a matter of law.

Yet, based on the Veteran's contention, another presumption must be considered.  If a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain enumerated diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Of note, any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in §3.309(e).  38 C.F.R. § 3.307(a)(1).

However, the record establishes neither the requisite service necessary to presumptively establish herbicide exposure (i.e. service in Vietnam), nor actual exposure to herbicides.  The Veteran's personnel records do not establish any foreign service.  A Personnel Information Exchange System (PIES) request was returned in October 2002, negative for evidence of official travel outside the U.S., participation in combat operations, or wounds in action.  The Veteran has been service connected for similar, if not identical, physical impairments associated with a significant fall in service, and his service records do contain a line of duty investigation that describes the fall from a cliff in 1965, during two weeks of training at Camp Dawson in West Virginia.  During VA examination in January 2000, the Veteran, himself, described the fall in West Virginia, resulting in wrist and head injuries.

Moreover, the record also contains a VA examination and Vet Center treatment records from January 2002, which further call into doubt the credibility of the Veteran's assertion of Vietnam service.  In 2001, the Veteran created a diary associated with his mental health therapy, in which he described a dream of the event in Vietnam.  The licensed social worker characterized subsequent recollections of the event as "dereistic", (defined as mental activity that is absorbed in fantasy, lacking any connection to the external world or reality).  Also, during a January 2002 VA examination, the examiner noted that the Veteran was "having problems as whether he was in Vietnam or not...."  

The Board finds that the Veteran is not an accurate historian in this regard.  The passage of such a period of time-thirty-seven years-and its effects on memory, significantly reduce the probative value of any reports that he served in Vietnam, particularly in light of the overwhelming evidence refuting such an assertion.  

Consequently, the Board concludes that the credible evidence simply fails to establish Vietnam service.  Rather, that the reported fall occurred in West Virginia.  Therefore, no presumption associated with such service is unavailable to establish a link between service and any disability associated with herbicide exposure, on the facts of this case.

Having reviewed the evidence of record, the Board ultimately concludes that the Veteran's claims must be denied because the weight of the evidence is not only against a finding that the disabilities were incurred during a period of qualifying service or that the nexus element has been met in relation to direct service connection but also against a finding that service connection may be presumed, as further detailed below.  

II.A.  Prostate Cancer

As explained above, while prostate cancer is enumerated in the list of disabilities associated with herbicide exposure, the Veteran has not been shown to have been exposed to herbicides during service on either a direct or presumptive basis.  See 38 C.F.R. § 3.309(e).  Of note, there is no evidence of, and the Veteran does not allege, any other possible exposure to herbicides during a period of qualifying active duty or active duty for training.  

This, however, does not preclude the possibility of direct service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Neither the Veteran nor his representative claims the disability was diagnosed in or arises from symptoms that manifested during a period of either active duty or active duty for training.  

In any event, the Board notes that the Veteran has not provided any indication that he is competent to diagnose prostate cancer himself.  While lay diagnoses are not categorically incompetent, whether or not a lay diagnosis constitutes competent evidence depends on the particular facts.  See Jandreau v. Shinseki, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Board finds that the Veteran, as a lay person, is not competent to independently render a diagnosis of prostate cancer, as cancer is generally not amenable to naked observation without associated testing, and medical knowledge beyond that.  Jandreau, 492 F.3d at 1377 (stating "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Consequently, neither the Veteran nor his spouse, themselves, can place diagnosis of the current disability during a qualifying period of active duty.

Moreover, the other evidence of record is consistent with the absence of prostate cancer during, and within the years following, the Veteran's active duty for training.  The service treatment records do not contain symptoms or diagnosis of prostate cancer.  Also, as part of health maintenance, VA treatment records contain a prostate specific antigen (PSA) test, within normal limits, in July 2003.  Digital rectal examination findings-nontender and anodular-are evident in November 2003, without any related plan or assessment.  It is reasonable to expect that medical professionals, suspecting any abnormality or concern for prostate cancer, would have recorded such in the treatment records and that, if treated accordingly, there would be evidence of that fact.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring).  

Additionally, VA genitourinary examination in December 2010-to assess the etiology of erectile dysfunction-did not suspect or indicate the presence of prostate cancer.  Not until September 2011 do VA treatment records document the first diagnosis of prostate cancer, by biopsy.  Thus, not only does the evidence tend to show the absence of prostate cancer in the interim, the first evidence of record establishing a diagnosis came more than forty-five years after the Veteran's service. 

As the preponderance of evidence demonstrates that the disability was incurred considerably more than one year following service, the presumption related to chronic diseases under § 3.309(a) is also factually inapplicable.  Service connection for prostate cancer cannot be presumed based on § 3.309(a) because the disability is simply not shown to have been diagnosed within a year of separation from a qualifying period of active duty.  Moreover, as described above, there is no showing of continuity of symptomatology as the Veteran was simply not shown to have prostate cancer or related symptoms during qualifying service.  

The evidence of record does not support the conclusion that the present disability is yet related to service.  The proffered foundation for such an association-exposure to herbicides in Vietnam-has not been established.  Moreover, no VA healthcare provider offers an opinion about the etiology of the Veteran's current prostate cancer.  Though the Board recognizes that there is no categorical rule requiring expert evidence of etiology, neither the Veteran nor his spouse have demonstrated the requisite skill or training to link diagnosed prostate cancer with the Veteran's military service some forty-five years earlier, due to the complexity of such a determination.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the weight of evidence does not establish that prostate cancer was incurred during qualifying active duty or within any applicable presumptive period.

Accordingly, the Veteran's claim for service connection for prostate cancer is denied.

III.B.  Kidney Disease

Again, a presumption arising from herbicide exposure in Vietnam is unavailable because the record does not establish the requisite service or exposure (see above).  Additionally, kidney disease is not enumerated in the list of disabilities associated with herbicide exposure, for the purpose of VA disability compensation, and the Veteran has provided no reasoned evidence of such an association.

Direct service connection has not been established either.  Neither the Veteran, nor his representative, claims the disability was diagnosed in or arises from symptoms manifest during a qualifying period of active duty or active duty for training.  Moreover, the Veteran and his spouse, on these facts, lack the medical training and expertise to diagnose kidney disease, which requires testing and application of medical expertise to interpret laboratory findings.  See Jandreau, 492 F.3d at 1377.  Consequently, neither the Veteran nor his spouse, themselves, can competently place diagnosis of the current disability during a qualifying period of active duty.

Moreover, no other evidence of record establishes kidney disease during, or within the years following, the Veteran's active duty for training.  The Veteran's service treatment records do not contain symptoms or diagnosis of kidney disease.  VA treatment records from 2003 contain laboratory test results for Blood Urea Nitrogen (BUN) and creatinine, both within normal limits; there is no evidence of a plan or assessment related to kidney disease.  See Kahana, 24 Vet. App. at 439 (Lance, J., concurring). 

Yet, the Veteran reported kidney disease during VA genitourinary examination in December 2010.  The Veteran submitted VA treatment records, presumably annotated by him, with a highlighted portion that describes estimated glomerular filtration rate (eGFR) testing.  An underlined portion reads "presence of chronic kidney disease."  However, the highlighted text only describes the purpose and parameters of the eGFR test generally and does not signify a diagnosis specific to the Veteran.  In fact, the Veteran's laboratory values were within the specified normal range (>=60 ml/min), and no related diagnosis or follow-up is evident in the record.  VA treatment records do contain a renal ultrasound from August 2012 that documents bilateral renal cysts, consistent with a February 2012 ultrasound.  It is unclear whether this finding has been correlated with a clinical diagnosis.

In any event, as the preponderance of evidence demonstrates that to the extent a kidney disability is present, it was incurred considerably more than one year after service.  As such, the presumption related to chronic diseases under § 3.309(a) is factually inapplicable.  Service connection for kidney disease (i.e. nephritis or calculi of the kidney) cannot be presumed based on 38 C.F.R. § 3.309(a) because no such disability has been shown to have been diagnosed within a year of separation from a qualifying period of active duty.  Moreover, there is no showing of continuity of symptomatology, as the Veteran was simply not shown to have kidney disease or related symptoms during a qualifying period of active duty.  

The evidence of record does not support the conclusion that a kidney disability-to the extent a diagnosis has been made-is yet related to service.  As above, the proffered foundation for such an association-herbicide exposure-has not been established.  Moreover, no healthcare provider appears to have even suggested that the Veteran has kidney disease as a result of his military service.  

Though the Board recognizes that there is no categorical rule requiring expert evidence of etiology, neither the Veteran nor his spouse have demonstrated the requisite skill or training to link diagnosed kidney disease with the Veteran's military service over forty-five years ago, due to the complexity of such a determination.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377.  Therefore, the weight of evidence does not establish that kidney disease was incurred during qualifying active duty or within any applicable presumptive period.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, the Veteran's claim is denied.

ORDER

Service connection for prostate cancer is denied.

Service connection for kidney disease is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


